J-S06030-15


                                   2015 PA Super 31

IN THE INTEREST OF: T.A.C.                        IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


APPEAL OF: L.C. N/K/A L.F., MOTHER

                                                      No. 2708 EDA 2014


                 Appeal from the Order Entered August 18, 2014
                 In the Court of Common Pleas of Wayne County
                       Civil Division at No(s): 12-2013-AD


                                          *****

IN THE INTEREST OF: S.M.C.                        IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


APPEAL OF: L.C. N/K/A L.F., MOTHER

                                                      No. 2754 EDA 2014


                 Appeal from the Order Entered August 18, 2014
                 In the Court of Common Pleas of Wayne County
                       Civil Division at No(s): 11-2013-AD


BEFORE: BENDER, P.J.E., LAZARUS, J., and FITZGERALD, J.*

OPINION BY LAZARUS, J.:                           FILED FEBRUARY 11, 2015

        L.C. (Mother), n/k/a L.F., appeals from the trial court’s order

involuntarily terminating her parental rights to her children, S.M.C. (born

05/2003) and T.A.C. (born 10/2006).1 After careful review, we affirm.


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S06030-15



        In 2010, after Mother and Father separated, Father was awarded

primary physical custody of Children as Mother’s mental health issues

rendered her incapable of providing care to Children. At that time, Mother

was residing in Clewiston, Florida, with Children’s maternal grandmother. In

June 2011, Father allegedly kicked T.A.C. in the stomach; Father pled guilty

to recklessly endangering another person2 and recklessly endangering the

welfare of children3 and was incarcerated.4                The parties subsequently

entered into an informal agreement where Children remained in Father’s

home     with     his   paramour,      Roxanne     Howland,   during   his    period   of

incarceration. However, in November 2011, after Howland was incarcerated

for drug-related offenses, the Children were placed into the protective

custody of Wayne County Children and Youth Services (CYS) and were

subsequently adjudicated dependent.               Children have resided in the same

pre-adoptive foster home since early 2012.

        CYS     drafted    and   implemented       a   permanency   plan     for   Mother

identifying Mother’s mental health and need for stability as the major areas
                        _______________________
(Footnote Continued)
1
  The parental rights of C.C., natural father of S.M.C and T.A.C., were
terminated by the trial court on April 16, 2014. He is not a party to this
appeal.
2
    18 Pa.C.S. § 2705.
3
    18 Pa.C.S. § 4304.
4
  Father was sentenced to serve a term of 9-23 months’ incarceration in a
county correctional facility.



                                             -2-
J-S06030-15



of concern. CYS emphasized that Mother was to continue treatment with a

psychiatrist and counselor, live a more independent life and be able to make

good decisions in the best interests of the Children.          Despite these goals,

Mother repeatedly denied the fact that she had mental health issues and

only after she was ordered by the court did she authorize the release of her

medical     records,    which    confirmed     she   has   bi-polar   disorder,   with

schizophrenic tendencies.5

        After seeing no progress from Mother regarding her plan objectives, on

May 15, 2014, CYS filed petitions to terminate Mother’s parental rights to

T.A.C. and S.M.C.       On August 1, 2014, the trial court held a termination

hearing6 on both petitions and, on August 19, 2014, the trial court

terminated Mother’s parental rights to Children under sections 2511(a)(8)

and (b)7 of the Adoption Act.8 This appeal follows.
____________________________________________


5
  Mother had, in fact, been hospitalized from December 2011 until sometime
in 2012 after presenting in a psychotic state.
6
    At the time of the termination hearing, Mother still resided in Florida.
7
    Pursuant to section 2511(b):

        (b) Other considerations. --The court in terminating the rights of
        a parent shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child. The rights
        of a parent shall not be terminated solely on the basis of
        environmental factors such as inadequate housing, furnishings,
        income, clothing and medical care if found to be beyond the
        control of the parent. With respect to any petition filed pursuant
        to subsection (a)(1), (6) or (8), the court shall not consider any
        efforts by the parent to remedy the conditions described therein
(Footnote Continued Next Page)


                                           -3-
J-S06030-15



       On appeal, Mother raises the following issues for our consideration:

       (1)   Whether the court erred in finding that Mother failed to
             perform her parental duties pursuant to 23 Pa.C.S. §
             2511(a)(5).9

       (2)   Whether the court erred in finding that termination would
             best serve the needs and welfare of the children pursuant
             to 23 Pa.C.S. § 2511(a)(8).

       (3)   Whether the court erred in finding that termination would
             best serve the needs and welfare of the children pursuant
             to 23 Pa.C.S. § 2511(b).

       In a proceeding to terminate parental rights involuntarily, the
       burden of proof is on the party seeking termination to establish
       by clear and convincing evidence the existence of grounds for
       doing so. The standard of clear and convincing evidence is
       defined as testimony that is so "clear, direct, weighty and
       convincing as to enable the trier of fact to come to a clear
       conviction, without hesitance, of the truth of the precise facts in
       issue." It is well established that a court must examine the
       individual circumstances of each and every case and consider all
       explanations offered by the parent to determine if the evidence
       in light of the totality of the circumstances clearly warrants
       termination.

In re adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted).


                       _______________________
(Footnote Continued)

       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S. § 2511(b).

8
    See 23 Pa.C.S. §§ 2101-2938.
9
  The court’s August 19, 2014 opinion indicates that termination was granted
based upon sections 2511(a)(8) and (b). Therefore, we will confine our
review to termination under those subsections of the Adoption Act.



                                            -4-
J-S06030-15



      Moreover, we review a trial court’s decision to involuntarily terminate

parental rights for an abuse of discretion or error of law. In re A.R., 837

A.2d 560, 563 (Pa. Super. 2003).         Our scope of review is limited to

determining whether the trial court’s order is supported by competent

evidence. Id. Accordingly, we will analyze Mother’s argument by examining

the requirements of section 2511(a)(8), which requires CYS to prove, by

clear and convincing evidence, that:

      The child has been removed from the care of the parent by the
      court or under a voluntary agreement with an agency, 12
      months or more have elapsed from the date of removal or
      placement, the conditions which led to the removal or
      placement of the child continue to exist and termination of
      parental rights would best serve the needs and welfare of the
      child.

23 Pa.C.S. § 2511(a)(8) (emphasis added).        Finally, where a parent has

addressed some of the conditions that led to a child’s removal, but other

conditions still exist, a court may find that the above-bolded portion of

section 2511(a)(8) has been satisfied.       In re D.A.T., 91 A.3d 197 (Pa.

Super. 2014).

      Instantly, Mother concedes that CYS proved the first two elements of

section 2511(a)(8) – that the Children have been removed from her care for

at least 12 months. Appellant’s Brief, at 13. However, it is the latter portion

of section 2511(a)(8), that the conditions which led to the removal or

placement of the Children continue to exist, that she claims CYS has not

proven. Specifically, Mother contends that she has continued treating with a

doctor for her mental health issues, has made progress in that area, and is

                                       -5-
J-S06030-15



capable of parenting Children with the assistance of maternal grandmother.

She also asserts that she is “willing to participate in parenting classes and to

learn new skills to identify issues and assist her children.” Appellant’s Brief,

at 14.

         While Mother may be willing to participate in parenting classes and is

open to learning new skills to help care for Children, a trial court cannot

consider any efforts by a parent to remedy the conditions that led to

placement that are first initiated after the petition to terminate is filed. See

23 Pa.C.S. § 2511(b). Therefore, these intended “future” efforts are not a

consideration in the court’s termination decision.

         With regard to termination under section 2511(a)(8), Mother testified

at the termination hearing she was treating with Dr. Tabra, a psychiatrist,

and that the doctor has seen improvement in her over the three years she

has been in treatment. N.T. Termination Hearing, 8/1/14, at 34-35. Mother

testified that she sees the doctor every three months, id. at 35, and that she

was currently on medication for her mental health issues.         Id.   Finally,

Mother testified that she sees a Lutheran pastor for counseling on

relationship issues. Id.

         While Mother asserts that she has been undergoing medical treatment

for her mental health issues and is progressing positively in that area, the

trial court ultimately concluded that, after more than 12 months of

placement, Mother is still incapable of caring for Children due to her inability

to stabilize, treat or manage her mental health issues. In the three years

                                      -6-
J-S06030-15



that Children have been in placement, Mother has made almost no progress

with   her   permanency       plan,   which    included    demonstrating   consistent

recovery behavior. There has been no improvement with Mother’s ability to

deal with CYS caseworkers, as well as her own Children. In fact, it took CYS

almost one and one-half years, and only after she was ordered by the court,

to secure Mother’s signature on medical releases. The delay in securing the

releases prevented CYS from verifying, from mental healthcare providers,

Mother’s compliance with goal objectives.            At no time during Children’s

placement     did    Mother     voluntarily    provide    CYS   with   mental   health

treatment/progress updates.            Moreover, testimony at the termination

hearing revealed that Mother does not routinely take her medications, which

causes her conversations with Children to be confusing and disorganized and

often results in psychotic experiences in the form of hallucinations, delusions

and catatonia. Just as troubling is the fact that after these conversations,

T.A.C. exhibits deviant behaviors10 and violent tantrums and S.M.C. suffers

severe anxiety attacks. N.T. Termination Hearing, 8/1/14, at 27-30.

       Finally, the court doubted Mother’s ability to parent independently,

having lived with maternal grandmother in Florida since her separation, pre-

placement, from Father. At the time of the termination hearing, Mother was
____________________________________________


10
  After Skype calls with Mother, T.A.C. would exhibit self-soothing behaviors
by masturbating and playing with her feces. N.T. Termination Hearing,
8/1/14, at 17.




                                           -7-
J-S06030-15



still unable to have unsupervised visitation with or direct caregiver

responsibilities for the Children and had never lived on her own. In fact, she

had never had unsupervised visits with Children since they were in

placement. Mother was unable to travel alone to Pennsylvania for a parental

fitness evaluation at the request of CYS, despite the fact that she was

offered free lodging and transportation. N.T. Termination Hearing, 8/1/14,

at 14.

         Considering the totality of concerns, coupled with Mother’s failure to

progress in her stated plan objectives, the trial court’s decision to terminate

Mother’s parental rights under section 2511(a)(8) was neither an abuse of

discretion nor an error of law. In re A.R., supra. See In re D.A.T., supra

(Mother’s failure to attend to own mental health treatment by refusing to

sign medical releases as well as inability to recognize safety concerns of

children justification for termination under section 2511(a)(8)).        While

Mother testified that she “tr[ies] to function as best as [she] possibly can,”

id. at 42, unfortunately, her best efforts to function (while taking her

medications) do not meet the minimum level required to parent Children.

The need for permanency and stability in Children’s life supports termination

under section 2511(a)(8). In re S.H., 879 A.2d 802 (Pa. Super. 2005).

         We also recognize that "a best interest of the child" analysis under

both      sections   2511(a)(8)   and   2511(b)   requires   consideration   of

"[i]ntangibles such as love, comfort, security, and stability." In re C.P., 901

A.2d 516, 520 (Pa. Super. 2006). To this end, this Court has indicated that

                                        -8-
J-S06030-15



the trial court "must also discern the nature and status of the parent-child

bond, paying close attention to the effect on the child of permanently

severing the bond. In re C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en

banc).    Moreover, in performing a "best interests" analysis:

        The court should also consider the importance of continuity of
        relationships to the child, because severing close parental ties is
        usually extremely painful. In re Adoption of K.J., [] 936 A.2d
        1128, 1134 (Pa. Super. 2007). The court must consider whether
        a natural parental bond exists between child and parent, and
        whether termination would destroy an existing, necessary and
        beneficial relationship. In re C.S., [] 761 A.2d 1197 (Pa. Super.
        2000). Most importantly, adequate consideration must be given
        to the needs and welfare of the child. In re J.D.W.M., [] 810
        A.2d 688, 690 (Pa. Super. 2002).

In re K.Z.S., 946 A.2d 753, 760 (Pa. Super. 2008).

        With regard to section 2511(b), Mother maintains weekly contact with

Children via Skype; she also sends them letters and packages. She has only

seen them face-to-face, however, four times11 in over two years since their

placement, which is no doubt attributable to the expense of traveling from

Florida to Pennsylvania. Mother claims that “she has a strong bond with her

children and that bond is worth saving,” Appellant’s Brief at 19, and that if

her rights are terminated “the children will suffer irreparable harm.” Id. at

20. However, the primary caseworker from CYS testified that even though

there may be an existing parent-child bond, if that bond were severed by

termination it would have a positive impact on Children, who are eager to be
____________________________________________


11
     These visits occurred in March 2012, June 2012, July 2013 and July 2014.



                                           -9-
J-S06030-15



adopted and live like normal children without agency and court supervision.

N.T. Termination Hearing, 8/1/14, at 16.

     The record also bears out the finding that Children’s foster parents are

anxious to adopt Children, have been proactive in addressing the various

emotional and behavioral issues exhibited by Children, and that Children

consider foster parents to be their mom and dad. Id. at 20. Children look

to foster parents as a source of comfort and security. Id.

     The fact that Mother’s significant mental health issues still exist

supports the trial court’s conclusion that her parental rights should be

terminated; the conditions which led to Children’s placement continue to

exist and termination of Mother’s rights would best serve the needs and

welfare of Children. See 23 Pa.C.S. § 2511(a)(8); see also In re S.H., 879

A.2d 802 (Pa. Super. 2005).       Moreover, Mother simply cannot meet “the

developmental, physical and emotional needs and welfare of the child[ren],”

23 Pa.C.S. § 2511(b), and severing the parent-child bond would not have a

detrimental effect on Children.    Id.   Finally, the positive impact that the

foster parents have had on the Children’s emotional and developmental

needs is significant. In re A.S., 11 A.3d 473 (Pa. Super. 2010) (as part of

bonding analysis under section 2511(b), court can emphasize safety needs

of child, and should also consider intangibles, such as love, comfort,

security, and stability child might have with foster parent). Accordingly, we

find that the trial court’s decision is supported by competent evidence. In

re A.R., supra.

                                     - 10 -
J-S06030-15



     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2015




                          - 11 -